DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 1/31/2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unidirectional torque transfer device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berrett (US 8,613,455) in view of Lindsay (2006/0226628), Walter (US 2007/0079998), and Robinson (US 8,235,153)

Regarding claim 1, Berrett teaches:  a weight-bearing device comprising: a single wheel (10) configured to contact the ground; a motor (32) having a power source (35) and an output shaft (the component outputting to the motor pulley shown in Fig. 20); a first gear rotationally fixed to the output shaft (see Fig. 20; column 9, lines 9-24 describes that a chain and sprockets configuration can be used instead of the illustrated belt and pulleys configuration); a second gear 
Berrett fails to describe the second gear connected to the single wheel with a unidirectional torque transfer device. Lindsay teaches: a second gear connected to a wheel with a unidirectional torque transfer device. See Figs. 3 and [0076]. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to modify Berrett such that the second gear is connected to the single wheel with a unidirectional torque transfer device, as suggested by Lindsay; the motivation being: the unidirectional torque transfer device would facilitate coasting. 
Berrett is silent to the gear ratio or the number of teeth on the respective sprockets, and as such fails to teach: the second gear and the first gear having a gear ratio greater than 6 to 1. Walter teaches a weight bearing device with an analogous drive system, wherein a second gear and a first gear have a gear ratio greater than 6 to 1. See Fig. 6 and [0026, 0029, 0030].  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the sprockets from Berrettwith the numbers of teeth (and their associated gear ratios), as suggested by Walter; the motivation being: such a gear ratio facilitates a mechanical advantage which would allow for a smaller/less powerful motor drive large loads. 
Berrett fails to disclose: a pair of handles connected to the frame. Robinson teaches: a weight-bearing device comprising a pair of handles (28) connected to the frame. See Fig. 1. Before the effective filing date of the claimed invention, it would be obvious to those having 

Regarding claim 2, the combination further teaches: wherein the motor is an electric direct drive motor. See Fig. 20 and column 9, lines 9-12 from Berrett. 

Regarding claim 3, the combination further teaches: a twist throttle configured to control the motor. See twist throttles in Figs. 6 and 9 from Robinson. Berrett also teaches a throttle 38 in Fig. 13. Twist throttles are known in the art for providing convenient speed control without losing grip on a handle. 

Regarding claim 4, the combination further teaches: wherein the twist throttle is a twist throttle connected to a first handle of the pair of handles. See Figs. 6 and 9 from Robinson. 

Regarding claim 5, the combination further teaches: a brake.  See Figs. 1 and 8 from Robinson and Fig. 7 from Berrett.

claim 6, the combination further teaches: wherein the second gear is connected to the unidirectional torque transfer device with at least one force spreader (24). See Fig. 2 from Berrett. 

Regarding claim 7, the combination further teaches: wherein the frame is configured to have at least 270° of rotational freedom when the single wheel is in contact with the ground. See Fig. 1 from Berrett.  

Regarding claim 8, Berrett teaches: a weight-bearing device comprising: a single wheel (10) having a hub (12) radially centered in the single wheel, the hub having a hub first end and a hub second end (the hub ends being opposite lateral sides of hub 12); a frame (see the framework shown in Fig. 1) having a frame first side (including elements 41a, 41b; see Fig. 9)  and a frame second side (including elements 43a, 43b; see Fig. 9), wherein the frame first side is connected to the hub first end and the frame second side is connected to the hub second end, the frame being rotatable relative to the single wheel and including a weight-bearing surface (200) tangential to the single wheel; an electric motor (32) mounted to the frame; a first gear configured to be rotated by the electric motor (see Fig. 20; column 9, lines 9-24 describes that a chain and sprockets configuration can be used instead of the illustrated belt and pulleys configuration), the first gear having a first tooth count; and a second gear connected to the first gear by a chain (see Figs. 1, 2 and column 9, lines 9-24), the second gear connected to the single wheel, the second gear having a second tooth count. Relevant elements are best shown in Figs. 1, 12, 20.
Berrett fails to disclose: a pair of handles connected to the frame. Robinson teaches: a weight-bearing device comprising a pair of handles (28) connected to the frame. See Fig. 1. 
Berrett fails to describe the second gear connected to the single wheel with a unidirectional torque transfer device. Lindsay teaches: a second gear connected to a wheel with a unidirectional torque transfer device. See Figs. 3 and [0076]. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to modify Berrett such that the second gear is connected to the single wheel with a unidirectional torque transfer device, as suggested by Lindsay; the motivation being: the unidirectional torque transfer device would facilitate coasting. 
Berrett is silent to the gear ratio or the number of teeth on the respective sprockets, and as such fails to teach: wherein the second tooth count is at least 8 times greater than the first tooth count. Walter teaches a weight bearing device with an analogous drive system, wherein the second tooth count is at least 8 times greater than the first tooth count. See Fig. 6 and [0026, 0029, 0030].  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the sprockets from Berrettwith the numbers of teeth (and their associated gear ratios), as suggested by Walter; the motivation being: such a gear 

Regarding claim 9, the combination further teaches: a stiff support (50) between the frame first side and the frame second side, the stiff support having a clearance from an outer surface of the single wheel. Berrett does not describe the dimensions of the clearance, and as such fails to specifically teach the stiff support having the clearance of between 1 millimeters and 12 millimeters from the outer surface of the single wheel. However, it would be obvious to provide the stiff support at any location which facilitates effective and safe operation of driving he gears. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the stiff support having the clearance of between 1 millimeters and 12 millimeters from the outer surface of the single wheel; the motivation being: to yield a compact drivetrain and minimized chain length.  Such a modification is a matter of design choice, yielding the same predictable results, since such a modification is a change of location of parts. The rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 10, the combination further teaches: wherein a location of the stiff support is adjustable. The stiff support’s position may be altered using pins (50c) and their associated sets of holes through stiff support and “arm members” (41b, 43b). See Fig. 9 from Berrett. 

claim 11, the combination fails to specify wherein the second tooth count is 81. However, the provision of the second tooth count being 81 is an obvious design choice yielding the same predictable results. The combination provides, as an example, a ninety toothed second gear (see [0029, 0030] from Walter). The provision of 81 teeth in the combination would yield no functional difference, and would still be capable of achieving the same desired gear ratios. Before the effective filing date, those having ordinary skill in the art would find it obvious to provide 81 as the second tooth count, as such a modification which would have involved a mere change in size of a component (in this case, the second gear), which is a design choice yielding the same predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 13, the combination further teaches: wherein the electric motor is slidingly mounted to the frame. See Fig. 8 and column 5, lines 51 through column 6, line 6 from Berrett. 

Regarding claim 14, the combination further teaches: wherein a gear distance between the first gear and the second gear is adjustable. See Fig. 8 and column 5, lines 51 through column 6, line 6 from Berrett.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berrett (US 8,613,455) in view of Lindsay (2006/0226628), Walter (US 2007/0079998), and Smith (US 6,260,864).

claim 8, Berrett teaches: a weight-bearing device comprising: a single wheel (10) having a hub (12) radially centered in the single wheel, the hub having a hub first end and a hub second end (the hub ends being opposite lateral sides of hub 12); a frame (see the framework shown in Fig. 1) having a frame first side (including elements 41a, 41b; see Fig. 9)  and a frame second side (including elements 43a, 43b; see Fig. 9), wherein the frame first side is connected to the hub first end and the frame second side is connected to the hub second end, the frame being rotatable relative to the single wheel and including a weight-bearing surface (200) tangential to the single wheel; an electric motor (32) mounted to the frame; a first gear configured to be rotated by the electric motor (see Fig. 20; column 9, lines 9-24 describes that a chain and sprockets configuration can be used instead of the illustrated belt and pulleys configuration), the first gear having a first tooth count; and a second gear connected to the first gear by a chain (see Figs. 1, 2 and column 9, lines 9-24), the second gear connected to the single wheel, the second gear having a second tooth count. Relevant elements are best shown in Figs. 1, 12, 20.
Berrett fails to disclose: a pair of handles connected to the frame. Smith teaches: a weight-bearing device comprising a pair of handles connected to the frame. The handles are best shown in Figs. 1 and 2. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Berrett with a pair of handles connected to the frame, as suggested by Smith. The motivation being: to provide an ergonomic interface for a user to maneuver, steer, and control the weight bearing device.   
Berrett fails to describe the second gear connected to the single wheel with a unidirectional torque transfer device. Lindsay teaches: a second gear connected to a wheel with a unidirectional torque transfer device. See Figs. 3 and [0076]. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to modify 
Berrett is silent to the gear ratio or the number of teeth on the respective sprockets, and as such fails to teach: wherein the second tooth count is at least 8 times greater than the first tooth count. Walter teaches a weight bearing device with an analogous drive system, wherein the second tooth count is at least 8 times greater than the first tooth count. See Fig. 6 and [0026, 0029, 0030].  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the sprockets from Berrettwith the numbers of teeth (and their associated gear ratios), as suggested by Walter; the motivation being: such a gear ratio facilitates a mechanical advantage which would allow for a smaller/less powerful motor drive large loads. 

Regarding claim 12, the combination further teaches: a pair of climbing handles (CH1, CH2), each climbing handle of the pair of climbing handles oriented approximately perpendicular to a handle of the pair of handles (H1, H2). See Figs. 1 and the annotated portion of Fig. 2 from Smith, below. 

    PNG
    media_image1.png
    203
    295
    media_image1.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berrett, Lindsay, Walter, and Smith as applied to claim 8 above, and further in view of Dwyer (US 2,979,338).

Regarding claim 15, the combination further teaches: wherein the frame first side and the frame second side each include two support members connected at the hub with an angle (see Fig. 9 from Berrett), the frame first side and the frame second side connected by the weight-bearing surface radially past an outer surface of the single wheel (see Fig. 1 from Berrett), the pair of handles connected to a single handle support (the single handle support is best shown by Smith in Fig. 2), the single handle support connected to the weight-bearing surface.
The combination fails to describe the angle between the two support members being less than 90.   Dwyer teaches an acute angle between support members (70) of a first side frame and a second side frame. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Berrett with the angle between the two support members being less than 90°, as suggested by Dwyer; the motivation being: to provide the frame sides with a compact and sturdy design. Further, the provision the angle between the two support members being less than 90° is a modification which would have involved a mere change in shape of a component, which is a design choice yielding the same predictable results. A change in shape is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618